Exhibit 10.5

$470,000.00August 27, 2020

AMENDED PROMISSORY NOTE

FOR VALUE RECEIVED, OS TYBEE, LLC, a Georgia limited liability company ("OS
Tybee"), SB TYBEE, LLC, a Georgia limited liability company ("SB Tybee"), and JV
JEFFERSONVILLE, LLC, a Georgia limited liability company ("JV Jeffersonville"),
(hereinafter collectively referred to as "Maker"), jointly and severally,
promise to pay to the order of REGIONAL HEALTH PROPERTIES, INC., a Georgia
corporation, successor to AdCare Health Systems, Inc. (hereinafter, referred to
as "Holder"), or to such other party or parties as Holder may from time to time
assign this Amended Promissory Note and related Loan Documents in writing, the
principal sum of FOUR HUNDRED SEVENTY THOUSAND AND 00/100 DOLLARS ($470,000.00),
together with simple interest accruing on the unpaid balance of this Note at a
rate equal to eight percent (8%) per annum (the "Interest Rate").

This Amended Promissory Note (Note) amends and supersedes that certain
Promissory Note dated July 6, 2016 in the original principal amount of
$1,000,000.00 executed by Maker in favor of AdCare Health Systems, Inc.,
Holder's predecessor in interest which shall be cancelled. Capitalized terms
used but not defined herein shall have the meaning(s) ascribed to them in that
certain Agreement Regarding Lease & Note executed by Maker contemporaneously
herewith.

This Note shall be due and payable in sixty (60) monthly installments of
$9,529.91. The first installment shall be due on September 1, 2020. Thereafter,
each monthly installment shall be due on the first day of each month. The
principal amount of the Note may be prepaid in whole from time to time and at
any time without premium or penalty.

If any payment obligation under this Note is not paid when due, Maker will be
obligated to pay the Holder's costs of collection, including reasonable attorney
fees actually incurred if not paid within 5 days of the date due. ((if the 5th
day falls on a weekend or Banking holiday, same shall be due on the next
business day.). Any payment which is not paid within five (5) days of the date
due, (if the 5th day falls on a weekend or Banking holiday, same shall be due on
the next business day) (including that which may become due upon acceleration as
hereinafter provided) will be subject to a 5% late fee and will bear interest at
the rate which is five percent (5%) per annum in excess of the Interest Rate
(the "Default Rate"), from the date of the payment is due until paid.

If Maker fails to pay when due any amount payable hereunder and such failure
continues for five (5) days after written notice thereof from Maker, then the
entire unpaid principal balance of this Note, together with accrued interest
thereon, will, at the option of Holder, be immediately due and payable, and
Holder may proceed forthwith to collect the same regardless of the stipulated
date of maturity, TIME BEING OF THE ESSENCE HEREOF FOR ALL PURPOSES. Neither
Holder's failure to exercise this right of acceleration of the maturity of the
indebtedness evidenced hereby, nor Holder's acceptance of one or more past due
installments, nor Holder's granting of any indulgences from time to time, will
constitute a novation of this contract or a waiver of the right of Holder
thereafter to insist upon strict compliance with the terms of this Note in the
future.

No extension of time for the payment of this Note or any installment due
hereunder will release, discharge, modify or change the liability of the Maker
or any endorser under this Note.

1 of 38/28/2020, 12:57 PM

 

--------------------------------------------------------------------------------

 

 

This Note may not be assigned to or assumed by any other party, without the
express written consent of the Holder which shall not be unreasonably withheld.

Maker covenants and agrees that, until all principal and interest due under this
Note has been paid in full and all obligations of Maker under the Lease have
been satisfied and discharged, it and its affiliated entities shall not pledge
the accounts receivable or any other Collateral relating to any of the
facilities (collectively, the "Facilities") identified in Lease except for
pledging the Collateral to the SBA with relation to financing obtained relating
to Makers' businesses.. Maker agrees to execute a deposit account instruction
and service agreement and ratify the existing security agreement in favor of
Holder, which is reasonably satisfactory to Holder. A default by Maker under the
Lease, Security Agreement, or Agreement Regarding Lease & Note executed of even
date herewith shall constitute a default under this Note.

The terms of this Note arc binding upon and inure to the benefit of the Parties,
and their

respective legal representatives, successors and assigns. This instrument is
governed by the laws of the State of Georgia without regard to conflicts of laws
principles.

[Signatures begin on the following page]

 

2 of 38/28/2020, 12:57 PM

 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Maker has executed and delivered this Note effective as of
the day and year first above written.

OS TYBEE, LLC,

a Georgia limited liability company

[g0x04dh1m12n000001.jpg]

Title: CFO

SB TYBEE, LLC,

a Georgia limited liability company

[g0x04dh1m12n000002.jpg]

Title: CFO

JV JEFFERSON, LLC,

a Georgia limited liability company

By:

Name:
Title: CFO

Holder acknowledges and agrees to this Amendment as of the date set forth above:
REGIONAL HEALTH PROPERTIES, INC., a Georgia corporation

[g0x04dh1m12n000003.jpg]

[g0x04dh1m12n000004.jpg]

By:

Name:

Title:

3 of 38/28/2020, 12:57 PM

